



SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) entered into by and between Aon
Corporation, a Delaware corporation (the “Company”), and Stephen McGill (the
“Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement effective July 8, 2015 (the “Prior Employment Agreement”), and an
international assignment letter dated June 17, 2016 (the “Assignment Letter”)
(collectively and individually, such agreements referred to herein as the “Prior
Agreements”); and
WHEREAS, the Company desires to enter into an agreement regarding the
Executive’s separation from employment with the Company and its affiliates to be
effective January 31, 2017 (the “Separation Date”) and a release of claims, upon
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereby agree as
follows:
1.
Termination.

a.
Termination on the Separation Date. The Prior Agreements and the Executive’s
employment thereunder will terminate on the Separation Date. Such termination of
the Executive’s employment on the Separation Date shall be deemed a termination
of employment pursuant to mutual consent between the Executive and the Company.
The Company will pay the Executive all accrued but unpaid base salary and vested
benefits (subject to Section 3) as of the Separation Date, payable in accordance
with the applicable Company policy, plan, or program, and, subject to the terms
and conditions set forth in Section 2, the Separation Benefits (as defined
below). Executive’s eligibility to participate in the Company’s employee benefit
plans generally available to senior employees of the Company, including without
limitation health care plans, shall terminate as of the Separation Date, subject
to any applicable rights pursuant to COBRA.

b.
Effecting Termination. As of the Separation Date, the Executive agrees that the
Secretary of the Company may, as an irrevocable proxy and in the Executive’s
name and stead, execute all documents and things which the Company deems
necessary and desirable to effect the Executive’s resignation as an officer or
director of the Company or any of its affiliates, parent companies, or
subsidiaries (collectively and individually, “Aon”).

c.
Obligations Upon Termination. Upon the Separation Date, the obligations of the
parties under the Prior Agreements will cease. The Executive will continue to be
indemnified and held harmless to the maximum extent provided under the Company’s
charter, by-laws and applicable law for his acts and omissions to act through
the termination date, which indemnification shall survive his termination of
employment. Executive will continue to be insured under policies of directors
and officers liability insurance to the fullest extent provided for former
officers or directors under the applicable policy(ies); provided, such insurance
coverage may be terminated if Aon terminates coverage generally for all officers
and directors. Nothing in this Agreement or its Exhibits waives the Executive’s
right to make any claim under any director and officer liability insurance
coverage provided by the Company for acts or omissions by Executive while an
executive officer of the Company or any affiliate.

d.
Copy of Restrictive Covenants. The Executive agrees that, prior to the
commencement of any new employment in the Business (as defined below), the
Executive will furnish the prospective new employer with a complete and accurate
copy of the text of the restrictive covenant obligation the Executive has to Aon
(the “Restrictive Covenant Text”) under Section 5 of this Agreement. The
Executive also agrees that the Company may advise any prospective new employer
of the Executive of the existence and terms of such restrictive covenants and
furnish the prospective new employer with a copy of the Restrictive Covenant
Text.

2.
Separation Payments. Contingent upon (a) the Executive’s continued employment in
good standing with the Company through the Separation Date, (b) the Executive’s
continued compliance with the provisions of Section 5 herein, and (c) the
Executive’s execution and return (and non-revocation) of a general release of
claims agreement in the form attached hereto as Exhibit A (the “Release”) and
the Executive’s execution and return (and non-revocation) of a settlement
agreement in the form attached hereto as Exhibit B (the “UK Waiver and Discharge
Agreement”) within 21 calendar days after receiving such agreements (but not
before the Separation Date), the Executive shall be eligible to receive the
following payments (the “Separation Payments”):

a.
A cash payment in the amount of $7,500,000, payable in two installments of (i)
$5,500,000 on the later of (x) February 3, 2017 and (y) the expiration of the
revocation periods set forth in Section 7(d) of this Agreement and in Section 4
of the Release (without any revocations by the Executive) but in no event later
than February 28, 2017; and (ii) $2,000,000 on August 1, 2017;

b.
A cash payment in the amount of $7,500,000, payable on February 2, 2018; and

c.
A cash payment in the amount of $7,500,000, payable on February 1, 2019.

The Separation Agreement shall be subject to all necessary and required payroll
deductions. The Company shall use reasonable best efforts to make withholdings
in the most tax efficient way possible.
3.
Equity Awards. The Executive’s equity award issued under the Aon plc Amended and
Restated 2011 Incentive Plan (the “2011 Incentive Plan”) in connection with the
Leadership Performance Program (“LPP”) for the 2014-2016 performance cycle
(“LPP9”) will continue to be governed by the terms and conditions of the
applicable plan documents, provided that, solely and exclusively for purposes of
determining vesting treatment under LPP9, the Executive’s termination of
employment on the Separation Date shall be considered without cause. The
Executive acknowledges and agrees that the Separation Payments are in full
satisfaction of all amounts that may otherwise be due to the Executive in
connection with any other outstanding equity awards issued to him under the 2011
Incentive Plan in connection with the 2015-2017 and 2016-2018 performance cycles
under the LPP and in connection with the Incentive Stock Program, and that all
award agreements issued to the Executive in connection with such equity awards
are deemed to be cancelled and rendered null and void.

4.
Acknowledgments. The Executive understands and agrees that he would not
otherwise be eligible for, or entitled to, any of the payments or other benefits
set forth in this Agreement, if he did not enter into this Agreement. Further,
by signing this Agreement, the Executive agrees that he is not entitled to any
additional payments and/or benefits that are not specifically listed in this
Agreement including, but not limited to, benefits under the Aon Severance Plan,
any benefits under the Prior Agreements, any benefits under any tax equalization
policy, and/or any applicable Aon bonus or incentive plan, except for those
benefits in which he has a vested right pursuant to the terms of the applicable
plans and applicable law.

5.
Restrictive Covenants.

a.
General. The Executive acknowledges that in the course of his employment with
the Company and any predecessor or affiliated company, the Executive has become
familiar with trade secret and other confidential information concerning Aon.
The Executive further acknowledges and agrees that his services as Chairman and
Chief Executive Officer, Risk Solutions, a Group President of Aon plc and a
senior executive have been and are of special, unique, and extraordinary value
to Aon, and that his material employment duties and responsibilities (including
without limitation with respect to Aon strategic and other business operations,
clients, prospective clients, and other employees) are global in nature and span
geographic areas that extend well beyond the locations in which the Executive
has been physically employed and resided. The Executive further acknowledges and
agrees that it therefore is reasonable to protect Aon against certain
competitive activities by the Executive for a limited period of time after the
Executive leaves employment to protect Aon’s legitimate business interests in
all of the geographic areas in which Aon does business, and that the covenants
contained in Section 5 are necessary for the protection of Aon and are
reasonably limited with respect to the activities prohibited, duration,
geographical scope and their effect on the Executive and the public.

b.
Confidential Information. The Executive acknowledges that Aon’s business depends
to a significant degree upon the possession of confidential, proprietary and
trade secret information which is not generally known to others, and that the
profitability of the Business of Aon requires that this information remain
proprietary to Aon. The Executive recognizes that, by virtue of the Executive’s
employment by the Company and/or its affiliates, and to assist the Executive in
the solicitation, production and servicing of client business, the Executive has
had otherwise prohibited access to such information. This information
(hereinafter referred to as “Confidential Information”) includes, without
limitation: lists of clients and prospective clients; contract terms and
conditions; client information relating to services, insurance, benefits
programs, executives, finances, and compensation; copyrighted materials;
corporate, management and business plans and strategies; compensation and
revenues; methods and strategies of marketing; market research and data;
technical know-how; computer software and manuals; policies and procedures; and
the conduct of the affairs of Aon. Confidential Information does not include any
information that lawfully is or has become generally or publicly known other
than through the Executive’s breach of this Agreement or a breach by another
person of some other obligation. The Executive will not disclose or use during
after his employment, any Confidential Information, except as required in the
course of his employment or as provided by applicable law or in Section 9 below.

c.
Noncompetition. The Executive agrees that for a period of two years after the
Separation Date (the “Noncompetition Period”) the Executive will not in any
manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, stockholder,
investor, or employee of, or as a consultant to, any other corporation or
enterprise or otherwise, engage, or be engaged, or assist any other person,
firm, corporation, or enterprise in engaging or being engaged, in any business,
in which Executive was involved or had material knowledge at any time within the
two-year period preceding the Separation Date, being conducted or actively
contemplated by the Company or any of its subsidiaries or affiliates as of the
Separation Date, in any geographic area in which the Company or its subsidiaries
or affiliates is then conducting such business (the “Business”).

d.
Nonsolicitation. The Executive further agrees that during the Noncompetition
Period, the Executive will not, without the advance written consent of the
Company’s Chief Executive Officer or General Counsel, in any manner, directly or
indirectly, induce or attempt to induce any client or any client-facing or
managerial employee of the Company or its subsidiaries or affiliates within its
Risk Solutions business, to terminate or abandon their relationship or
employment with the Company or its subsidiaries or affiliates for any purpose
whatsoever.

e.
Inventions. The Executive hereby assigns to the Company the Executive’s entire
right, title and interest in and to all discoveries and improvements, patentable
or otherwise, trade secrets and ideas, writings and copyrightable material,
which may be conceived by the Executive or developed or acquired by the
Executive during the Executive’s employment and which may pertain directly or
indirectly to the business of the Company or any of its subsidiaries or
affiliates, and which the Executive hereby agrees is work for hire performed in
the scope of the Executive’s employment. The Executive agrees to disclose fully
all such developments to the Company upon its request, which disclosure will be
made in writing promptly following any such request. The Executive will upon the
Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its subsidiaries or affiliates to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks,
and copyrights in all countries. The Executive acknowledges and agrees that the
Executive hereby is and has been notified by the Company, and understands, that
the foregoing provisions of this Section 5(e) do not apply to an invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any of its parent companies, subsidiaries or other affiliates was
used and which was developed entirely on the Executive’s own time, unless: (i)
the invention relates (x) to the business of the Company or any of its
subsidiaries or other affiliates or (y) to the Company’s or any of its
subsidiaries’ or other affiliates’ actual or demonstrably anticipated research
and development, or (ii) the invention results from any work performed by the
Executive for the Company or any of its subsidiaries or other affiliates.

f.
Exceptions. Nothing in this Section 5 will prohibit the Executive from being (i)
a stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of note more than two percent of the outstanding stock of any
class of a corporation, any securities of which are publicly traded, so long as
the Executive has no active participation in the business of such corporation.

g.
Reformation. If, at any time of enforcement of this Section 5, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained herein to cover the maximum period, scope, and area
permitted by law. This Agreement will not authorize a court to increase or
broaden any of the restrictions of this Section 5.

h.
Consideration; Breach. The Company and the Executive agree that the payments to
be made by the Company to the Executive pursuant to Sections 2(a)(ii), 2(b) and
2(c) hereof will be made and provided expressly in consideration of the
Executive’s agreements contained in, and continued compliance with, this Section
5. The Executive acknowledges and agrees that the Company would not have agreed
to provide any of the payments in Section 2 (including without limitation the
payment in Section 2(a)(i)) but for the Executive’s promises in this Section 5.
In the event that the Company determines, in the sole discretion of the Aon plc
Chief Executive Officer, that the Executive has committed a material breach of
any provision of Section 5 hereof, on written notice to the Executive setting
forth the basis for such determination, such notice provided to the Executive 21
days in advance of any action pursuant to this Section 5(h) or within seven days
of the Company becoming aware of the action constituting a material breach,
whichever is later, without limiting or otherwise affecting any other available
remedy to the Company or any of its subsidiaries or affiliates, the Company will
be entitled, subject to the duty of good faith, immediately to terminate making
all remaining payments pursuant to Section 2 hereof, and upon such termination
the Company will have no further liability to the Executive under this
Agreement; provided, however, that if a court of law determines that no such
material breach occurred, the Company then will be obligated to make such
payments in a timely manner. The Executive further acknowledges and agrees that
a breach by him of any provision of Section 5 of this Agreement will result in
immediate and irreparable harm to the Company and any of its subsidiaries or
affiliates for which full damages cannot readily be calculated and for which
damages are an inadequate remedy. Accordingly, the Executive agrees that the
Company and its affiliates shall be entitled to injunctive relief to prevent any
such actual or threatened breach or any continuing breach by the Executive
(without posting a bond or other security), without limiting any other remedies
that may be available to them. The Executive further agrees to reimburse the
Company and any of its subsidiaries or affiliates for all costs and
expenditures, including but not limited to reasonable attorneys' fees and court
costs, incurred by any of them in connection with the successful enforcement of
any of their rights under any of Section 5 of this Agreement.

i.
Return of Property. Upon the Separation Date or upon the Company’s request
(whichever is earlier), the Executive will promptly return to the Company all
Confidential Information and all materials and all copies or tangible
embodiments of materials involving Confidential Information, and all other Aon
property, in the Executive’s possession or control, except as otherwise provided
by law or in Section 9 below.

6.
Mergers and Consolidations; Assignability. The rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company and its
successors and assigns so long as any assignee, successor, or transferee of the
Company has provided an express written and unconditional assumption of the
Company’s obligations under this Agreement. This Agreement will not be
assignable by the Executive, but in the event of the Executive’s death it will
be binding upon and inure to the benefit of the Executive’s legal
representatives to the extent required to effectuate its terms. In the event of
the Executive’s death after terminating employment and before all payments and
benefits otherwise due to him had been paid to him (had he not died), such
amounts will be paid to the Executive’s estate (or any beneficiary designated by
Executive prior to his death).

7.
Release.

a.
For and in consideration of the payments and benefits provided, or to be
provided, to the Executive under this Agreement, the Executive, and anyone
claiming through him or on his behalf, hereby waives and releases the Released
Parties (as defined below) with respect to any and all claims, whether currently
known or unknown, that the Executive now has or ever has had against a Released
Party arising from or related to any act, omission, or thing occurring or
existing at any time prior to or on the date on which the Executive signs this
Agreement. “Released Parties” include (A) the Company and its past, present, and
future parents, divisions, subsidiaries, partnerships, affiliates, and other
related entities, (B) each of the foregoing entities’ and persons’ past,
present, and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, members, associates, agents, executives,
employees, and attorneys, and (C) the predecessors, successors and assigns of
each of the foregoing persons and entities. Without limiting the generality of
the foregoing, the claims waived and released by the Executive hereunder
include, but are not limited to:

i.
All claims arising out of or related in any way to his employment, compensation,
other terms and conditions of employment, or termination from employment,
including, without limitation, claims with respect to any advance notice of
termination and claims arising out of the Prior Agreements or any other
employment agreements, incentive plans, severance plans or policies, stock plans
or policies, or any other employee benefit plans;

ii.
All claims that were or could have been asserted by the Executive or on his
behalf: (A) in any federal, state, or local court, commission, or agency; or
(B) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

iii.
All claims that were or could have been asserted by the Executive or on his
behalf under: (A) the Age Discrimination in Employment Act (the “ADEA”) and the
Older Worker Benefit Protection Act (the “OWBPA”); and (B) any other federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the
Americans with Disabilities Act, the Equal Pay Act, Executive Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act and all
applicable state, county or other local fair employment laws; and

iv.
Without limiting the generality of the above, all claims under the law of
England and Wales which are waived in the UK Waiver and Discharge Agreement.

b.
Exceptions. Notwithstanding the foregoing, the releases and waivers in this
Agreement shall not apply to any claim for unemployment or workers’
compensation, any claim for vested benefits under any employee benefit plan, any
claim that by law is non-waivable, or any claim to rights pursuant to this
Agreement (including, without limitation, the last sentence of Section 1(c) and
Section 2).

c.
No Further Obligations; Additional Representations. In the event of any further
proceedings based upon any released matter, Aon shall have no further monetary
or other obligation of any kind to the Executive, and the Executive hereby
waives any such monetary or other recovery (provided that nothing limits the
Executive’s rights under Section 9 below). The Executive represents and warrants
that: (i) there has not been filed by the Executive or on the Executive’s behalf
any legal or other proceedings against any of the Released Parties (provided,
however, that the Executive need not disclose to the Company, and the foregoing
representation and warranty in this subpart (a) does not apply to, conduct or
matters described in Section 9 below); (ii) the Executive is the sole owner of
the claims that are released in this Section 7; (iii) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; and (iv) the Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement.

d.
Specific Rights Under OWBPA. They Executive understands and agrees that:
(A) this is the full and final release of all claims against the Company and the
other Released Parties through the date he signs this Agreement; (B) the
Executive knowingly and voluntarily releases claims hereunder for valuable
consideration; (C) the Executive hereby is and has been advised of his right to
have his attorney review this Agreement before signing it; (D) the Executive has
twenty-one (21) days to consider whether to sign this Agreement; and (E) the
Executive may, at his sole option, revoke this Agreement upon written notice
within seven (7) days after signing it. This Agreement will not become effective
until this seven (7) day period has expired and will be void if he revokes it
within such period. Although the Executive is releasing claims that he may have
under the ADEA and the OWBPA, he understands that he may challenge the knowing
and voluntary nature of this Agreement under the OWBPA and the ADEA before a
court, the EEOC, the NLRB, or any other federal state or local agency charged
with the enforcement of any employment laws. In order to facilitate the review
of this Agreement by Executive’s counsel, the Company agrees to pay for the
Executive’s legal fees in connection with the preparation and negotiation of
this Agreement up to a maximum of $20,000, provided that the Executive submits
appropriate invoices or other satisfactory documentation of such fees within
thirty (30) calendar days following the Separation Date, with such payment to
occur within thirty (30) calendar days after the Company’s receipt of such
documentation.

8.
Future Conduct. The Executive agrees that he shall refrain and the Company
agrees that it shall use reasonable efforts to refrain from all conduct, verbal
or otherwise, that disparages or damages the reputation, goodwill, or standing
in the community of the other such party or, with respect to the Executive’s
conduct any of the other Released Parties, provided that nothing herein shall
prohibit the Executive from exercising his rights detailed in Section 9 or
prohibit either party from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law. The Executive agrees that he has no present or future
right to employment with the Company or any of the other Released Parties and
will not apply for employment with any of them. Subject to and except as
otherwise provided in Section 9 of this Agreement: (a) the Executive shall
cooperate fully with the Company and the other Released Parties in transitioning
his responsibilities as requested by the Company; (b) the Executive agrees,
subject to the advice of legal counsel, to voluntarily make himself available to
the Company and its legal counsel, at the Company’s request without the
necessity of obtaining a subpoena or court order, in the Company’s
investigation, preparation, prosecution and/or defense of any actual or
potential legal proceeding, regulatory action, or internal matter; and (c)
subject to the advice of legal counsel, the Executive agrees to provide any
information reasonably within the Executive’s recollection. The Executive’s
obligation to cooperate hereunder shall include, without limitation, meeting and
conferring with such persons at such times and in such places as the Company and
the other Released Parties may reasonably require and not unreasonably
interfering with the Executive’s other full-time business endeavors, and giving
truthful evidence and truthful testimony and executing and delivering to the
Company and any of the other Released Parties any truthful papers reasonably
requested by any of them. The Executive shall be reimbursed for reasonable
out-of-pocket expenses that he incurs in rendering cooperation after the
Separation Date pursuant to this Section 7(e).

9.
Protected Rights. Nothing in this Agreement is intended to limit in any way the
Executive’s right or ability to report possible violations of law or regulation
to, or file a charge or complaint with, the U.S. Securities and Exchange
Commission, the U.S. Equal Employment Opportunity Commission, the National Labor
Relations Board, or other federal, state or local agencies or commissions
(collectively, “Government Agencies”). The Executive further understands that
nothing in this Agreement limits the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agencies, including providing documents
or other information, without notice to the Company. Nothing in this Agreement
shall limit the Executive’s ability to disclose in confidence trade secrets to
Government Agencies, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. This Agreement does not limit
the Executive’s ability to receive an award from a Government Agency for
information provided by the Executive to such Government Agency.

10.
Miscellaneous.

a.
Integration; Amendment; Counterparts. Except as is otherwise provided herein,
this Agreement (including the Release and the UK Waiver and Discharge Agreement)
contains all of the terms and conditions agreed upon by the parties relating to
the subject matter of this Agreement and supersedes all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties, whether oral or written, respecting the subject
matter of this Agreement. This Agreement may not be amended, altered, or
modified without the prior written consent of both parties and such instrument
must acknowledge that it is an amendment or modification of this Agreement. This
Agreement may be executed in two counterparts, each of which will be deemed an
original and both of which together will constitute one and the same instrument.
Any signature delivered via .pdf file shall be the same as an original
signature.

b.
Waiver. Waiver of any term or condition of this Agreement by any party will not
be construed as a waiver of a subsequent breach or failure of the same term or
condition, or a waiver of any other term or condition of this Agreement. Any
waiver must be in writing.

c.
Captions. The captions in this Agreement are not part of its provisions, are
merely for reference and have no force or effect. If any caption is inconsistent
with any provision of this Agreement, such provision will govern.

d.
Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of, or relating to, this Agreement (and the Release and
the UK Waiver and Discharge Agreement), and the rights and obligations of the
parties hereunder, will be governed by and construed in accordance with the
substantive laws of the State of Illinois, without regard to the conflict of law
principles, rules or statutes of any jurisdiction. The parties hereby
irrevocably consent to, and agree not to object or assert any defense or
challenge to, the jurisdiction and venue of the federal and state courts located
in Chicago, Illinois, and agree that any claim which may be brought in a court
of law or equity may be brought in any such Chicago, Illinois court.

e.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held by a court of competent
jurisdiction to be prohibited or unenforceable for any reason, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

f.
Notice. All notices given hereunder will be in writing and will be sent by
registered or certified mail or delivered by hand and, if intended for the
Company, will be addressed to it or delivered to it at its principal office for
the attention of the Chief Human Resources Officer of the Company. If intended
for the Executive, notices will be delivered personally or will be addressed (if
sent by mail) to the Executive’s then current residence address as shown on the
Company’s records, or to such other address as the Executive directs in a notice
to the Company. All notices will be deemed to be given on the date received at
the address of the addressee or, if delivered personally, on the date delivered.

g.
Code Section 409A. The parties intend that this Agreement and the benefits
provided hereunder be interpreted and construed to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and all regulatory and
interpretative guidance issued thereunder (“Code Section 409A”) to the extent
applicable thereto. The time and form of payment of incentive compensation,
disability benefits, severance payments, expense reimbursements and payments of
in-kind benefits described herein will be made in accordance with the applicable
sections of this Agreement, provided that with respect to termination of
employment for reasons other than death, the payment at such time can be
characterized as a “short-term deferral” for purposes of Code Section 409A or as
otherwise exempt from the provisions of Code Section 409A, or if any portion of
the payment cannot be so characterized, and the Executive is a “specified
Executive” under Code Section 409A, such portion of the payment will be delayed
until the earlier to occur of the Executive’s death or the date that is six
months and one day following the Executive’s termination of employment (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section will be paid or reimbursed to the
Executive in a lump sum, and any remaining payments due under this Agreement
will be payable at the same time and in the same form as such amounts would have
been paid. Further, if the Executive is a “specified employee” and if any
equity-based awards granted to the Executive by the Company, pursuant to this
Agreement or otherwise, continue to vest upon the Executive’s termination of
employment, and are deemed a “deferral of compensation” (as such term is
described under Code Section 409A), the equity-based awards will not be settled
or released until the expiration of the Delay Period. For purposes of applying
the provisions of Code Section 409A, each separately identifiable amount to
which the Executive is entitled will be treated as a separate payment. The time
or schedule of any payment or amount scheduled to be paid pursuant to the terms
of this Agreement, including but not limited to any restricted stock unit or
other equity-based award, payment or amount that provides for the “deferral of
compensation” (as such term is described under Code Section 409A), may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (A) any reimbursement is for expenses actually
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (B) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (C) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (D) the right to reimbursement is not
subject to liquidation or exchange for another benefit.
For purposes of this Agreement, the terms “retirement,” “termination of
employment,” “terminated,” “termination,” “this Agreement will be terminated”
and variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Code Section 409A.
If the sixty (60)-day period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover 60-Day Period”)
and if there are payments due the Executive that are subject to Code Section
409A (and not exempt from Code Section 409A) that are: (i) conditioned on the
Executive signing and not revoking a release of claims and (ii) otherwise due to
be paid during the portion of the Crossover 60-Day Period that falls within the
first year, then such payments will be delayed and paid in a lump sum during the
portion of the Crossover 60-Day Period that falls within the second year.
Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries, nor their respective directors, officers, Executives
or advisers will be liable to the Executive (or any other individual claiming a
benefit through the Executive) for any tax, interest, or penalties the Executive
may owe as a result of compensation paid under the Agreement, and the Company
and its subsidiaries will have no obligation to indemnify or otherwise protect
the Executive from the obligation to pay any taxes pursuant to Code Section
409A.
The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A. If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
to be bound by its terms.
 
AON CORPORATION
By:   /s/ Peter Lieb   
Printed Name: Peter Lieb
Its: General Counsel
Date: January 24, 2017   



I have read the above Agreement and understand and agree to be bound by its
terms.
 
 
   /s/ Stephen McGill    
Stephen McGill
Date: January 24, 2017




EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims Agreement (this “Release”) is entered into by and
between Aon Corporation, a Delaware corporation (the “Company”), and Stephen
McGill (the “Executive”).
WHEREAS, the Company and the Executive previously entered into a Separation
Agreement executed by the Executive on January 23, 2017 (the “Separation
Agreement”); and
WHEREAS, the Separation Agreement provides that certain Separation Payments (as
defined in the Separation Agreement) are to be paid or provided to the Executive
in exchange for, and contingent upon, among other things, the Executive’s
execution (and non-revocation) of this Release as set forth in the Separation
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Separation Agreement and herein and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereby agree as follows:
1.
Release. The Executive, and anyone claiming through him or on his behalf, hereby
waives and releases the Released Parties (as defined below) with respect to any
and all claims, whether currently known or unknown, that the Executive now has
or ever has had against a Released Party arising from or related to any act,
omission, or thing occurring or existing at any time prior to or on the date on
which the Executive signs this Release. “Released Parties” include (A) the
Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities, (B) each of the foregoing
entities’ and persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, executives, employees, and attorneys, and (C) the
predecessors, successors and assigns of each of the foregoing persons and
entities. Without limiting the generality of the foregoing, the claims waived
and released by the Executive hereunder include, but are not limited to:

a.
All claims arising out of or related in any way to his employment, compensation,
other terms and conditions of employment, or termination from employment,
including, without limitation, claims arising out of any employment agreements,
severance plans or policies, stock plans or policies, or any other employee
benefit plans; and

b.
All claims that were or could have been asserted by the Executive or on his
behalf: (A) in any federal, state, or local court, commission, or agency; or
(B) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

c.
All claims that were or could have been asserted by the Executive or on his
behalf under: (A) the Age Discrimination in Employment Act (the “ADEA”) and the
Older Worker Benefit Protection Act (the “OWBPA”); and (B) any other federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the
Americans with Disabilities Act, the Equal Pay Act, Employee Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act and all
applicable state, county or other local fair employment laws; and

d.
Without limiting the generality of the above, all claims under the laws of
England and Wales, including those set out in more detail in the Waiver &
Discharge Agreement (“the UK Waiver & Discharge Agreement”) entered into between
the parties on the Separation Date.

2.
Exceptions. Notwithstanding the foregoing, the releases and waivers in this
Release shall not apply to any claim: (i) for unemployment or workers’
compensation, (ii) for vested benefits under any employee benefit plan, (iii)
that by law is non-waivable, (iv) for Separation Payments, (v) as a stockholder
of Aon plc, or (vi) for indemnification pursuant to Section 1(c) of the
Separation Agreement or applicable law and for coverage as an insured under
directors and officers liability insurance.

3.
No Further Obligations; Additional Representations. In the event of any further
proceedings based upon any released matter, the Company, its affiliates, parent
companies, and subsidiaries (collectively, “Aon”) shall have no further monetary
or other obligation of any kind to the Executive, and the Executive hereby
waives any such monetary or other recovery (provided that nothing limits the
Executive’s rights under Section 5 below). The Executive represents and warrants
that: (i) there has not been filed by the Executive or on the Executive’s behalf
any legal or other proceedings against any of the Released Parties (provided,
however, that the Executive need not disclose to the Company, and the foregoing
representation and warranty in this subpart (a) does not apply to, conduct or
matters described in Section 5 below); (ii) the Executive is the sole owner of
the claims that are released in Section 1 above; (iii) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; and (iv) the Executive has the full
right and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Release.

4.
Specific Rights Under OWBPA. The Executive understands and agrees that: (A) this
is the full and final release of all claims against Aon through the date he
signs this Release; (B) the Executive knowingly and voluntarily releases claims
hereunder for valuable consideration; (C) the Executive hereby is and has been
advised of his right to have his attorney review this Release before signing it;
(D) the Executive has twenty-one (21) days to consider whether to sign this
Release; and (E) the Executive may, at his sole option, revoke this Release upon
written notice within seven (7) days after signing it. This Release will not
become effective until this seven (7) day period has expired and will be void if
he revokes it within such period. Although the Executive is releasing claims
that he may have under the ADEA and the OWBPA, he understands that he may
challenge the knowing and voluntary nature of this Release under the OWBPA and
the ADEA before a court, the EEOC, the NLRB, or any other federal state or local
agency charged with the enforcement of any employment laws.

5.
Protected Rights. Nothing in this Release is intended to limit in any way the
Executive’s right or ability to report possible violations of law or regulation
to, or file a charge or complaint with, the U.S. Securities and Exchange
Commission, the U.S. Equal Employment Opportunity Commission, the National Labor
Relations Board, or other federal, state or local agencies or commissions
(collectively, “Government Agencies”). The Executive further understands that
nothing in this Release limits the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. This Release does not limit
the Executive’s ability to receive an award from a Government Agency for
information provided by the Executive to such Government Agency..

IN WITNESS WHEREOF, the parties hereto have executed this Release and intend to
be bound by its terms.
 
AON CORPORATION
By:       

Printed Name: _________________________
Its:__________________________________
Date:      



I have read the above Release and understand and agree to be bound by its terms.
 
 
       
Stephen McGill
Date: _________________________________












